Title: To James Madison from Donald Fraser, 3 October 1814
From: Fraser, Donald
To: Madison, James


        
          Sir
          New York Obr. 3d. 1814.
        
        Permit me to present, for the Honor, of your acceptance, a copy of a small work of mine, recently published. Altho, the thing may not contain any novelty, to a Gentleman of Your Extensive reading; yet, it may prove a somewhat interesting as a Rememberancer.
        The Discource, upon the Death of the late, justly lamented, Captain Jas. Lawrence—Written by a worthy friend of mine; is an elegant piece of composition, & may afford you a moment’s amusement.
        May, the Unerring Ruler of the universe long preserve your truly useful life, is, the hearty wish, of one, who has the Honor to be, very respectfully, your obedient humble Servant
        
          D. Fraser Senr.
        
      